In this case, the complainant, who was 12 years old at the time of the trial, did not testify. The defendant, who is a cousin of the complainant, contends that certain testimony from the complainant’s mother and the investigating detective, in which they recounted the identity of the perpetrator given by the *689complainant, was inadmissible hearsay and that the admission of such testimony into evidence violated his constitutional rights to due process and confrontation. Any error in admitting this evidence was harmless beyond a reasonable doubt since there was overwhelming evidence of the defendant’s guilt, including, inter alia, three separate confessions by the defendant, and there was no reasonable possibility that the error in admitting the evidence contributed to his conviction (see People v Rice, 75 NY2d 929, 931 [1990]; People v Crimmins, 36 NY2d 230, 237 [1975]; People v Rayford, 80 AD3d 780, 781 [2011]).
The defendant’s remaining contention is without merit. Rivera, J.R, Balkin, Austin and Roman, JJ., concur.